Title: To George Washington from Thomas Mifflin, 15 December 1791
From: Mifflin, Thomas
To: Washington, George



Sir
Philadelphia 15th Decr 1791.

I have the honor to transmit to you copies of the documents respecting a contract which was made between the State of Pennsylvania

and the late Board of Treasury of the United States, for the purchase of a certain tract of land, bounding on lake Erie; a report from the Comptroller General of Pennsylvania exhibiting the amount of the consideration money, as settled by him and the Comptroller of the Treasury of the United States; and a letter from the Attorney General of the State, representing the necessity of obtaining the aid of Congress to prescribe the forms, and authorize the execution of an Instrument of transfer. As I am ready to close this transaction, on behalf of the Commonwealth, permit me; Sir, to request that you will be pleased to lay the subject before Congress for their decision. I am, with sentiments of perfect respt, Sir Your most Obedt & most Hbe Servt

Thos Mifflin

